Name: Commission Regulation (EEC) No 2784/92 of 23 September 1992 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States (ACP) are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281 /14 Official Journal of the European Communities 25. 9 . 92 COMMISSION REGULATION (EEC) No 2784/92 of 23 September 1992 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States (ACP) are to be reduced Regulation (EEC) No 970/90 (3), as amended by Regula ­ tion (EEC) No 815/91 (4), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) ('), as last amended by Regulation (EEC) No 297/91 (2), and in parti ­ cular Article 3 thereof, Whereas Article 3 of Regulation (EEC) No 715/90 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 3 of Commission HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 3 of Regulation (EEC) No 715/90 shall , in respect of importations during the fourth quarter of 1992, be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. . Done at Brussels, 23 September 1992. For the Commission Ray MAC SHARRY Member of the Commission ( ¢) OJ No L 84, 30. 3 . 1990, p. 85. 0 OJ No L 36, 8 . 2. 1991 , p . 9 . (3) OJ No L 99, 19. 4. 1990, p. 8 . 4) OJ No L 83, 3 . 4 . 1991 , p. 6. AN EX O  BI LA G  AN HA NG  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã Ã  Ã   A N N EX  A N N EX E  AL LE GA TO  BI JL AG E  AN EX O CÃ ³ di go N C K N -k od e K N -C od e ^C N^ p 0 Tlur emh ouro Dan mar k Deu tsch land Ã Ã »Ã » Ã ¬Ã ´Ã ± Esp aÃ ±a Fran ce Irel and Itali a Ned erla nd Por tuga l V1 "*" 1 Co de NC FB /Fl ux/ 100 kg dkr /1 ° °k « DM /1 ° °k « Ã Ã  */ 10 ° ^Y P Pta /10 0k g FF/ 100 kg £I rl/1 00 kg Lit /10 0k g F1./ 100 kg Esc /10 0k g Co dic e NC 8 G N -c od e CÃ ³ di go N C 01 02 90 10 57 53 ,8 10 64 ,09 27 8,9 6 34 44 0,3 5 18 29 3,6 4 93 5,6 0 10 4,1 32 21 27 38 31 4,3 2 24 44 6,7 0 96 ,54 8 01 02 90 31 57 53 ,8 10 64 ,09 27 8,9 6 34 44 0,3 5 18 29 3,6 4 93 5,6 0 10 4,1 32 21 27 38 31 4,3 2 24 44 6,7 0 96 54 8 01 02 90 33 57 53 ,8 10 64 ,09 27 8,9 6 34 44 0,3 5 18 29 3, 64 93 5,6 0 10 4,1 32 21 2 73 8 31 4, 32 24 44 67 0 96 54 8 01 02 90 35 57 53 ,8 10 64 ,09 27 8,9 6 34 44 0,3 5 18 29 3, 64 93 5,6 0 10 4,1 32 21 2 73 8 31 4, 32 24 44 67 0 96 54 8 01 02 90 37 57 53 ,8 10 64 ,09 27 8,9 6 34 44 0,3 5 18 29 3,6 4 93 5,6 0 10 4,1 32 21 2 73 8 31 4,3 2 24 44 67 0 96 54 8 02 01 10 10 10 93 2,1 20 21 ,77 53 0,0 3 65 43 6,7 5 34 75 7,9 6 17 77 ,65 19 7,8 52 40 42 02 59 7,2 0 46 44 8,7 8 18 3Ã 4 40 02 01 10 90 10 93 2,1 20 21 ,77 53 0,0 3 65 43 6,7 5 34 75 7,9 6 17 77 ,65 19 7,8 52 40 4 20 2 59 7,2 0 46 44 8,7 8 18 34 40 020 12 02 1 10 932 ,1 . 20 21 ,77 53 0,0 3 65 43 6,7 5 34 75 7,9 6 17 77 ,65 19 7,8 52 40 42 02 59 7,2 0 46 44 8,7 8 183 *44 0 02 01 20 29 10 93 2,1 20 21 ,77 53 0,0 3 65 43 6,7 5 34 75 7,9 6 17 77 ,65 19 7,8 52 40 4 20 2 59 7,2 0 46 44 8 78 18 34 40 02 01 20 31 87 45 ,8 16 17 ,42 42 4,0 3 52 34 9,4 0 27 80 6,3 6 14 22 ,13 15 8,2 81 32 3 36 2 47 7,7 7 37 15 90 3 14 67 52 02 01 20 39 87 45 ,8 16 17 ,42 42 4,0 3 52 34 9,4 0 27 80 6,3 6 14 22 ,13 .1 58 ,28 1 32 3 36 2 47 7,7 7 37 15 9,0 3 14 67 52 02 01 20 51 13 11 8,6 24 26 ,12 63 6,0 4 78 52 4,1 0 41 70 9,5 5 2 13 3,1 8 23 7,4 22 48 50 42 71 6,6 5 55 73 8,5 4 22 0,1 28 02 01 20 59 13 11 8,6 24 26 ,12 63 6,0 4 78 52 4,1 0 41 70 9,5 5 21 33 ,1 8 23 7,4 22 48 50 42 71 6,6 5 55 73 8,5 4 22 0,1 28 02 01 20 90 16 39 8,3 30 32 ,65 79 5,0 4 98 15 5,1 3 52 88 6,2 4 2 66 6,4 8 29 6,7 77 62 44 06 89 5,8 2 69 67 3,1 8 28 25 22 02 01 30 00 18 75 7,3 34 68 ,92 90 9,4 1 11 22 75 ,46 60 00 9,0 5 30 50 ,07 33 9,4 70 70 2 50 7 10 24 ,68 79 69 61 7 31 8,3 98 02 02 10 00 85 56 ,4 15 82 ,40 41 4,8 5 51 21 5,9 8 27 09 0,0 1 13 91 ,33 15 4,8 54 31 3 59 9 46 7,4 2 36 35 4,4 9 14 2,4 52 02 02 20 10 8 55 6,4 15 82 ,40 41 4, 85 51 21 5,9 8 27 09 0,0 1 13 91 ,33 15 4,8 54 31 3 59 9 46 7, 42 36 35 44 9 14 24 52 02 02 20 30 68 45, 1 12 65, 91 33 1,8 8 40 97 2,7 8 21 672 ,01 11 13 ,07 12 3,8 83 25 08 79 37 3,9 4 29 08 3,5 9 113 ^96 2 02 02 20 50 10 69 5,5 19 77 ,99 51 8,5 5 64 02 0,0 4 33 86 2,5 5 17 39 ,17 19 3,5 68 39 1 99 9 58 4,2 8 45 44 3,1 6 17 80 66 02 02 20 90 12 83 4,5 23 73 ,60 62 2,2 7 76 82 4,1 0 41 30 1,5 7 20 87 ,00 23 2,2 81 48 6 50 0 70 1,1 4 54 53 1,8 3 22 02 26 02 02 30 10 10 69 5,5 19 77 ,99 51 8,5 5 64 02 0,0 4 33 86 2,5 5 17 39 ,17 19 3,5 68 39 1 99 9 58 4,2 8 45 44 3,1 6 17 8,0 66 02 02 30 50 10 69 5,5 19 77 ,99 51 8,5 5 64 02 0,0 4 33 86 2,5 5 17 39 ,17 19 3,5 68 39 1 99 9 58 4,2 8 45 44 31 6 17 80 66 02 02 30 90 14 717 ,0 27 21 ,72 71 3,5 3 88 09 1,3 8 47 04 2,2 5 23 93 ,09 26 6,3 49 55 02 00 80 3,9 6 62 52 9,6 5 249 ^41 4 02 06 10 95 18 75 7,3 34 68 ,92 90 9,4 1 11 22 75 ,46 60 00 9,0 5 30 50 ,07 33 9,4 70 70 25 07 10 24 ,68 79 69 6,1 7 31 8,3 98 02 06 29 91 14 71 7,0 27 21 ,72 71 3,5 3 88 09 1,3 8 47 04 2,2 5 2 39 3,0 9 26 6,3 49 55 0 20 0 80 3,9 6 62 52 9,6 5 24 94 14 02 10 20 10 16 39 8,3 30 32 ,65 79 5,0 4 98 15 5,1 3 52 88 6,2 4 26 66 ,48 29 6,7 77 62 44 06 89 5,8 2 69 67 3,1 8 28 2,5 22 02 10 20 90 18 75 7,3 34 68 ,92 90 9,4 1 11 22 75 ,46 60 25 1,3 0 30 50 ,07 33 9,4 70 70 8 35 9 10 24 ,68 79 69 61 7 32 07 78 02 10 90 41 18 75 7,3 34 68 ,92 909 ,41 112 27 5,4 6 60 25 1,3 0 30 50 ,07 33 9,4 70 70 83 59 10 24 ,68 79 69 6,1 7 32 o ',7 78 02 10 90 90 18 75 7,3 34 68 ,92 90 9,4 1 11 22 75 ,46 60 25 1,3 0 30 50 ,07 33 9,4 70 70 83 59 10 24 ,68 79 69 6,1 7 32 07 78 16 02 50 10 18 75 7,3 34 68 ,92 90 9,4 1 11 2 27 5,4 6 60 25 1,3 0 30 50 ,07 33 9,4 70 70 8 35 9 10 24 ,68 79 69 61 7 32 07 78 16 02 90 61 18 75 7,3 34 68 ,92 909 ,41 112 27 5,4 6 60 98 3,7 0 30 50 ,07 33 9,4 70 72 60 53 10 24 ,68 79 69 6,1 7 32 7^ 74 i 25. 9 . 92 Official Journal of the European Communities No L 281 /15 NB :L os co dig os NC ,i nc lu id as las no tas a pie de pÃ ¡ gin a, se de fin en en el Re gl am en to (C EE ) n ° 26 58 /8 7 m od ifi ca do . N B :K N -k od er ne ,h er un de r he nv isn in ge r til fo dn ot er ,e r fas tsa t id en Ã ¦n dr ed e fo ro rd ni ng (E ÃF ) nr .2 65 8/ 87 . NB :D ie KN -C od e so wi e die Ve rw eis un ge n un d Fu Ã n ot en sin d du rc h die ge Ã ¤n de rte Ve ro rd nu ng (E W G) Nr .2 65 8/ 87 be sti m m t. Ã Ã  :Ã  Ã ¹Ã º Ã Ã ´ Ã ¹Ã ºÃ ¿ Ã ¯Ã  Ã ·Ã  Ã Ã Ã ½Ã ´ Ã Ã ± Ã Ã ¼ Ã ­Ã ½ Ã ·Ã  Ã ¿Ã ½ Ã ¿Ã ¼ Ã ±Ã  Ã ¿Ã » Ã ¿Ã ³ Ã ¯Ã ± Ã , Ã Ã Ã ¼Ã Ã µÃ  Ã ¹Ã »Ã ± Ã ¼Ã ² Ã ±Ã ½ Ã ¿Ã ¼ Ã ­Ã ½ Ã Ã ½ Ã Ã  Ã ½ Ã Ã Ã ¿Ã  Ã ·Ã ¼ Ã µÃ ¹Ã  Ã Ã µ Ã Ã ½ ,Ã º Ã ±Ã ¸ Ã ¿Ã  Ã ¯Ã ¶Ã ¿ Ã ½Ã  Ã ±Ã ¹ Ã Ã  Ã ¿Ã ½ Ã Ã  Ã ¿Ã Ã ¿Ã Ã ¿Ã ¹Ã · Ã ¼Ã ­ Ã ½Ã ¿ Ã ºÃ ± Ã ½Ã ¿ Ã ½Ã ¹Ã  Ã ¼Ã  (Ã  Ã Ã  )Ã ± Ã Ã ¹ Ã ¸. 26 58 /8 7. NB :T he CN co de s an d th e fo otn ote s are de fin ed in am en de d Re gu lat io n (E EC ) No 26 58 /8 7. NB :L es co de s NC ain si qu e les ren vo is en ba s de pa ge so nt dÃ © fin is au rÃ ¨ gl em en t (C EE )n ° 26 58 /8 7 m od ifi Ã ©. NB :I co dic i NC e ir ela tiv i ric hi am i in ca lce so no de fin iti da l re go lam en to (C EE ) n. 26 58 /8 7 m od ifi ca to . N B :G N- co de s en vo etn ot en :z ie de ge wi jzi gd e Ve ro rd en in g (E EG ) nr .2 65 8/ 87 . NB :O s co dig os NC ,i nc lu in do as rem iss Ã µe s em pÃ © -d e-p Ã ¡g ina sÃ £o de fin ido s no Re gu lam en to (C EE )n ? 26 58 /8 7 alt era do .